Citation Nr: 0722793	
Decision Date: 07/26/07    Archive Date: 08/06/07

DOCKET NO.  04-08 554	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel




INTRODUCTION

The appellant had active military service from August 1969 to 
July 1971.  He served in Vietnam from October 1970 until July 
1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a rating decision of the Columbia, South 
Carolina, Regional Office (RO) of the Department of Veterans 
Affairs (VA).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran claims that he has PTSD that resulted from his 
service in Vietnam.  In May 2007, the Board received 
additional evidence from the appellant.  This document 
pertains to the appellant's claim.  A waiver of consideration 
by the RO did not accompany these documents and the RO did 
not issue a supplemental statement of the case (SSOC).  See 
38 C.F.R. § 20.1304(c). 

The veteran has provided a description of his stressors in 
statements sent directly to the RO, as well as in statements 
provided to health professionals.  However, it appears that 
his descriptions lacked precise details.  Although the 
veteran has provided only vague accounts of his alleged 
stressful experiences, the Board finds that it will be 
necessary for the RO to address the matter of whether there 
is sufficient corroboration of the veteran's stressors, 
especially, in light of the fact that the veteran's military 
service personnel records show that he served in Da Nang, 
Vietnam, served in an unnamed campaign, and was stationed 
with the 91st Evacuation hospital.  The RO did not attempt to 
verify the veteran's non-combat stressors through the United 
States Army and Joint Services (JSRRC). 

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should review the 
veteran's statements regarding the 
stressors to which he was exposed during 
service.  The appellant should be 
informed that he might submit independent 
evidence (from military as well as 
nonmilitary sources) that he might have 
in his possession that would tend to 
corroborate the veteran's stressors.  The 
RO/AMC should assist the appellant in 
obtaining such evidence, if appropriate.  
All documents, correspondence, reports or 
statements obtained or generated, as a 
result of these inquiries should 
thereafter be associated with the claims 
folder.  

2.  If the information is sufficient to 
permit the JSRRC to attempt to document 
the reported stressors, the RO/AMC 
should request the JSRRC to provide any 
information that might corroborate the 
veteran's alleged stressors.  The JSRRC 
should attempt to verify whether the 
91st Evacuation Hospital registered 
death casualties.  If the case is not 
referred to JSRRC, the RO/AMC should 
indicate in the record why the case was 
not referred.

3.  The RO/AMC should schedule the 
veteran for a VA psychiatric examination 
to determine the etiology of the 
veteran's psychiatric disabilities 
including PTSD.  In regard to PTSD, the 
RO/AMC must provide for the examiner(s) a 
summary of the verified stressor or 
stressors, and the examiner(s) must be 
instructed that only these events may be 
considered for the purpose of determining 
whether exposure to a stressor in service 
has resulted in current psychiatric 
symptoms.  The examiner(s) should also be 
specifically requested to determine 
whether the diagnostic criteria to 
support a diagnosis of PTSD have been 
satisfied.  The examiner(s) is requested 
to comment of the significance of the 
inservice stressors and whether there are 
sufficient stressors to support a 
diagnosis of PTSD.  If a diagnosis of 
PTSD is appropriate the examiner(s) must 
comment upon the link between the current 
symptomatology and one or more of the 
verified in-service stressors.  Again, 
the examiner(s) should comment on whether 
any chronic acquired psychiatric 
disability is related to service.  The 
examination report should include the 
complete rationale for all opinions 
expressed.  The claims file must be made 
available to the examiner(s). 

4.  The RO/AMC should then review the 
claims with consideration of the 
additional evidence submitted to the 
Board.  If the benefits sought on appeal 
remain denied, the appellant should be 
furnished a SSOC and given an opportunity 
to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).




